              Case 2:18-cr-00022-PD Document 39 Filed 09/17/20 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA                            :            Date of
                                                     :            Notice: 9/17/2020
                    v.                               :

CHIP HACKLEY                                         :          CRIMINAL NO. 2018-22


                                              NOTICE

                   TAKE NOTICE that the Sentencing scheduled to take place on September 24, 2020 will take
 place at 10:00 a.m. via VIDEOCONFERENCE before the Honorable Paul S. Diamond.

       Any motions, filings, or memoranda related to the sentencing of the above captioned
Defendant shall be submitted to the Court no later than one week before the sentencing date. Any
requests for continuances may be filed by letter.

           ALL DEFENDANTS ARE DIRECTED TO REPORT TO THE COURTROOM
 ON THE DATE AND TIME STATED ABOVE. IF A DEFENDANT FAILS TO APPEAR AS
 DIRECTED, THE BAIL MAY BE FORFEITED AND A BENCH WARRANT ISSUED.

                                                Very truly yours,
                                                       /s/
                                                Lenora Kashner Wittje
                                                Deputy Clerk to Judge Paul S. Diamond
                                                267-299-7739
    INTERPRETER REQUIRED
    THIS PROCEEDING HAS BEEN RESCHEDULED FROM, Click here to enter a date.

                                        Notice to:
                                        Defendant
                                        Amy B. Carver, Defense
                                        Catherine M. Recker, Defense
                                        Patrick Joseph Murray, A.U.S.A.
                                        U.S. Marshal
                                        George H. McGary, Probation
                                        Pretrial Services
                                        Crystal Wardlaw

 Cr 4 (rev. 8/97)
